Citation Nr: 1205754	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disorder to include pes cavus, callosities, hallux valgus, and plantar warts. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In an October 2009 decision, the Board reopened the Veteran's claim and remanded the issue for a VA examination. 


FINDING OF FACT

The evidence of record demonstrates the Veteran does not have a foot disorder as a result of an event, injury, or disease during active service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).

(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his petition to reopen a claim for service connection in December 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in January 2007.  This letter notified the appellant of VA's responsibilities in obtaining information to assist the claimant in completing his claim, identified the claimant's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a statement of the case (SOC) was issued in January 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim. Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in January 2007.

The appellant has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service personnel records, service treatment records, and post-service VA treatment records pertaining to his claimed disability have been obtained and associated with his claims file.  The Veteran was also afforded a VA examination dated in April 2010. 

The Board notes that in January 2007, the Veteran provided a list of his treating physicians with cities and dates.  However, the list did not contain addresses for each of the Veteran's private physicians.  In February 2007, the RO sent the Veteran a letter requesting a medical authorization for each of the identified physicians and their full mailing addresses.  The Veteran did not respond, and the corresponding treatment records were not obtained.  The Board notes that the duty to assist is not a 'one-way street.'  If a Veteran wishes help, he cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations- Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003 VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit noted that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  Id.

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

In a May 1963 enlistment examination, the examiner noted that the Veteran had non-tender pes cavus with clawing and calluses.  In a May 1963 report of medical history, the Veteran denied foot trouble. 

In a July 1963 service treatment records, the Veteran complained of sore feet and pain in the left groin for the past several days.  It was noted that his left heel was swollen.  He responded to medication and became asymptomatic in three days. 

In a January 1964 service treatment record, the Veteran was noted to have developed painful calluses over the areas of the right heads of metatarsals 1 and 2 and left heads of metatarsals 1 and 3.  He complained of considerable pain on walking and with shoes off he walked with toes in a peculiar shape.  The diagnosis was plantar wards secondary to pressure from metatarsal heads and early hammertoe. 

During a February 1964 report of Board of Medical Survey, the examiner noted that he Veteran was admitted to the hospital in February 1964 with a diagnosis of plantar warts, bilateral.  The Veteran stated he developed pain with large callosities on the bottom of his feet approximately one and half years ago.  This pain has become more severe in the last few months especially when he is required to walk, run, or stand for long periods of time.  The examiner noted that the enlistment physical was essentially negative except for the feet.  There were large callosities under the first and fourth metatarsal heads on the medical aspect of the metatarsophalangeal (MP) joint of both great toes.  There was a callosity over the dorsal aspect of the proximal interphalangeal (PIP) joint of the fourth toe, and there was bilateral talipes cavus.  The diagnoses were revised to talipes cavus, callosities secondary to talipes cavus.  The Board of Medical Survey determined that the Veteran has bilateral talipes cavus and callosities which are symptomatic and that he is not physically qualified for the duties of his rate due to a condition which existed prior to enlistment and that has not been aggravated by his period of active duty.   

During a March 1983 VA examination, the Veteran complained of tenderness on the ball of both feet, cramping and welling of the legs and feet, feet deformity, pain on walking and standing and bad food discomfort.   Upon examination, the examiner noted calluses and corns over the head of the midmetatarsal left foot and several small callosities across the heads of the mid metatarsal on the right joint.  It was also noted that the Veteran was obese.  Orthopedic examination found bilateral feet callosities on the first, second, and fifth toes, painful feet on toe walk, and no orthopedic foot symptoms.  The diagnoses were obesity, plantar callosities and corns with painful feet on weight bearing.  

In an October 1983 letter, the Veteran stated that he did not have pain in the feet until he was hospitalized for cellulitus while in the Navy. 

In letters received by the RO in August 2009 from the Veterans friends and family, they assert that the Veteran has had severe pain in his feet since he was about 18 years old. 

In an April 2010 VA examination, the Veteran stated that he had plantar warts prior to enlistment, and that while in boot camp at Great Lakes he was hospitalized with cellulitis.  He was discharged then readmitted.  He had trouble with foot pain in Virginia and was seen by a doctor before receiving a medical discharge.  The Veteran complained of pain, fatigability, and lack of endurance of both feet.  After a physical examination, the diagnosis was foot pain due to plantar warts.  The examiner noted that it is a congenital or developmental disorder and was not worsened by service.  The examiner noted that that cavus was congenital with the formation of calluses due to cavus foot type.  The examiner opined that in almost all cases, children develop cavus foot because they have a nerve or muscle disease. The disease makes some of the muscle weaker than others.  These unbalanced muscles work unevenly, which causes the high arch and other signs of cavus foot. The Veteran was 18 years old when he presented for initial medical examination and had pes cavus feet with callous formation prior to enlistment.  The cellulitis did not cause him long term disabilities.  The examiner further noted that the Veteran's bilateral varicosities are a natural progression and common in patients of his stated age. 

 Analysis

The Board acknowledges that examination reports during service characterized the Veteran as having had painful foot symptoms prior to service.  Furthermore, in VA examination reports dated in March 1983 and April 2010 also indicate the Veteran reported foot issues prior to service.  As the Veteran has been found to have preexisting foot conditions, this raises the possibility he had a preexisting podiatric disorder that was aggravated by active service.  

Based upon the evidence of record, the Board finds the bilateral foot disorders were neither incurred nor aggravated as a result of an injury or disease during active service.  The April 2010 VA examiner's opinion is persuasive that the Veteran's bilateral foot disorder was not aggravated beyond the normal progression of the disorder.  This opinion is shown to have been based upon an examination of the Veteran and a thorough review of the available medical evidence.

The Board has carefully considered the statements regarding the Veteran's foot disorders.  While the Board does not doubt the sincerity of his belief that his foot disorders are the result of his active service, this claim turns on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

For the foregoing reasons, the claims for service connection for a bilateral foot disorder must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral foot disorder to include pes cavus, callosities, hallux valgus, and plantar warts is denied. 




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


